 



Exhibit 10.55
LANDEC CORPORATION
DIRECTOR COMPENSATION SCHEDULE
Non-employee Directors (the “Directors”) will receive the annual retainers,
meeting fees, meeting expenses and equity-based awards described below as
compensation for serving as a member of the Board of Directors.
Annual Retainers
Board Retainer - Each Director will receive an annual board retainer of $20,000
to be paid in quarterly installments of $5,000.
Compensation Committee Chairman Retainer – Each Director who serves as the
Chairman of the Compensation Committee will receive an annual retainer of
$5,000.
Audit Committee Retainer – Each Director who serves on the Audit Committee will
receive an annual retainer of $10,000, with the Chairman receiving an annual
retainer of $15,000.
Lead Independent Director Retainer – Each Director who serves as the Lead
Independent Director of the non-employee executive sessions of the Board shall
receive an annual retainer of $10,000.
Meeting Fees
Each Director will receive $1,000 for each regular meeting, adjourned regular
meeting or special meeting of the Board attended in person by the Director ($500
if attended by phone), $500 for each regular meeting, adjourned regular meeting
or special meeting of a Committee attended in person by the Director as a member
of the Committee, and $1,000 for each shareholder meeting attended by the
Director.
Meeting Expenses
Reasonable out-of-pocket expenses incurred by a Director to attend Board
meetings, Committee meetings or shareholder meetings in his or her capacity as a
Director will be reimbursed.
Equity Compensation Awards
On June 15, 2006, Directors were granted options to purchase 5,000 shares of the
Company’s Common Stock and 1,667 restricted stock units pursuant to the terms of
the Company’s 2005 Stock Incentive Plan. The stock options are fully vested and
exercisable on the date of grant and have an exercise price equal to the fair
market value of the Common Stock on the date of grant. The restricted stock
units will vest on the first anniversary of the grant date.

 